            Case 3:16-cv-00316-AC      Document 79    Filed 12/17/18   Page 1 of 7




James P. Laurick, OSB # 82153
jlaurick@kilmerlaw.com
Kilmer, Voorhees & Laurick, P.C.
732N.W.19thAvenue
Portland, Oregon 97209
Telephone: 503/224-0055
Facsimile: 503/222-5290

Attorneys for Defendants Nationstar Mortgage
LLC and Federal National Mortgage Association



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION



AMY NGUYEN,

                             Plaintiffs,         Case No. 3:16-cv-00316-AC

                      V.                         DEFENDANTS NATIONSTAR
                                                 MORTGAGE LLC AND FEDERAL
FEDERAL HOME LOAN MORTGAGE                       HOME LOAN MORTGAGE
CORPORATION a.k.a. FREDDIE MAC,                  CORPORATION a.k.a FREDDIE MAC'S
NATIONSTAR MORTGAGE LLC,                         DECLARATION IN SUPPORT OF
CYPREXX SERVICES LLC,                            OPPOSITION TO PLAINTIFF'S
                                                 MOTION FOR PARTIAL SUMMARY
                             Defendants.         JUDGMENT




       I,     rA:1    J;tJJkJ/, declare as follows:
       1.       I am employed by Nationstar Mortgage LLC ("Nationstar"), in the capacity of

9l   M,tvo ~ (     t.t .th'"j-J    Uf@rand make this declaration in support of Defendants

Nationstar and Federal Home Loan Mortgage Corporation a.k.a. Freddie Mac's (collectively
PAGE I -DEFENDANTS NATIONSTAR MORTGAGE LLC
AND FEDERAL HOME LOAN MORTGAGE CORPORATION'S
                                                                       KILMER VOORHEES & LAURICK,P.C.
DECLARATION IN SUPPORT OF OPPOSITION TO PLAINTIFF'S                          A PROFESSIONAL CORPORATION
                                                                                 732N.W.19ncAVENUE
MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PORTLAND, OREGON 97209-\302
                                                                           (503) 224-0055 · FAX (503) 222-5290
             Case 3:16-cv-00316-AC       Document 79        Filed 12/17/18      Page 2 of 7




"Defendants") Opposition to Plaintiffs Motion for Partial Summary Judgment in the above-

captioned matter filed by Plaintiff Amy Nguyen ("Plaintiff' ). The information contained in this

declaration is true and correct to the best of my personal knowledge, information and belief, and if

called to testify regarding the matters addressed herein, I could and would competently do so based

both on my personal knowledge and the business records of N ationstar. If called as a witness, I

could and would competently testify as to the matters stated herein which are based on my own

personal knowledge.

        2.       From my general job duties as an employee of Nationstar, I am familiar with the

ordinary and customary method and matter of preparation and maintenance ofNationstar' s business

records. I have come to know the policies, practices and procedures ofNationst ar concerning its

role as servicer of mortgage loans. I have full access to the loan records ofNationstar, including the

imaging repository. In the ordinary course ofits business, Nationstar maintains a record of all loan

contracts and agreements serviced by N ationstar (and its predecessors) on behalf of lenders,

including promissory notes and associated documents pertaining to the origination of serviced

loans. Nationstar also maintains records related to servicing such loans.

        3.       All documents and records referred to herein, or relied upon by me in preparing this

 declaration, are the business records of N ationstar and constitute writings taken or made in the

 regular or ordinary course of business, at or near the time of the act, condition or even to which they

 relate, be persons employed by Nationstar, and/or their predecessors and/or agents, who had a

 business duty to accurately and completely take, make and maintain such records and documents.

 These documents are trustworthy based on the source of information and method of preparation,



 PAGE 2 -DEFENDA NTS NATIONSTAR MORTGAGE LLC
 AND FEDERAL HOME LOAN MORTGAGE CORPORATION'S                                   KILMER VOORHEES & LAURICK,P.C.
 DECLARATION IN SUPPORT OF OPPOSITION TO PLAINTIFF'S                                  A PROFESSIONAL CORPORATION
                                                                                          732 N.W. 19m AVENUE
 MOTION FOR PARTIAL SUMMARY JUDGMENT                                                  PORTLAND, OREGON 97209-1302
                                                                                     (503) 224·0055 · FAX (503) 222-5290
             Case 3:16-cv-00316-AC       Document 79        Filed 12/17/18     Page 3 of 7




and all copies attached as exhibits are true copies of the records as they are kept at the place of

business.

       4.        I have received and reviewed Nationstar's records relating to the underlying loan in

this action and described below, Nationstar Loan #xxxxxx3442. These records were made and

prepared by Nationstar in the regular course of Nationstar's business, and it was Nationstar's

regular course of business to keep such records. These documents are trustworthy based on the

source of information and method of preparation, and all copies attached as exhibits are true copies

of the records as they are kept as the place of business.

        5.      On or about July 25, 2006, Plaintiff Amy Nguyen ("Plaintiff') executed an Interest

First Adjustable Rate Note ("Promissory Note") with Taylor, Bean & Whittaker Mortgage Corp.

memorializing Plaintiffs financing of the real property located at 1813 SW Willowview Terrace,

Aloha, OR 97006 (the "Property"). A true and correct copy of the Promissory Note is attached

hereto as Exhibit 1.

        6.      The Promissory Note was secured by a Deed of Trust ("DOT") recorded on July 28,

2006 as Document No. 2006-090242 in the Official Records in the Office of the Recorder of

Washington County, Oregon. A true and correct copy of the DOT (collectively referred to herein as

the "Loan") is attached hereto as Exhibit 2.

        7.       On or about August 12, 2009, Saxon Mortgage Services, Inc. began servicing

Plaintiffs Loan. Attached hereto at Exhibit 3 is a true and correct copy of the August 14, 2009

correspondence from Saxon Mortgage Services, Inc. advising Plaintiff of the transfer of servicing

rights to Saxon Mortgage Services, Inc.



 PAGE 3 -DEFENDANTS NATIONSTAR MORTGAGE LLC
 AND FEDERAL HOME LOAN MORTGAGE CORPORATION'S
                                                                              KILMER VOORHEES & LAURICK,P.C.
 DECLARATION IN SUPPORT OF OPPOSITION TO PLAINTIFF'S                                 A PROFESSIONAL CORPORATION
                                                                                         732 N.W. 19m AVENUE
 MOTION FOR PARTIAL SUMMARY JUDGMENT                                                PORTLAND, OREGON 97209, ! 302
                                                                                   (503) 224-0055 · FAX (503) 222-5290
             Case 3:16-cv-00316-AC        Document 79       Filed 12/17/18      Page 4 of 7




        8.      Attached hereto as Exhibit 4 is a true and correct copy of the payment history for

Plaintiff’s Loan account from August 14, 2009 to April 30, 2012 during which time Saxon

Mortgage Services, Inc. serviced Plaintiff’s Loan.

        9.      Attached hereto as Exhibit 5 is a true and correct copy of the July 19, 2011

correspondence from Saxon Mortgage Services, Inc. to Plaintiff notifying her that, effective

September 1, 2011, her new payment of principal and interest or interest only is $976.04 and that

this new payment does not include any escrow amounts.

        10.     In October 2011, Plaintiff and Saxon Mortgage Services, Inc. executed a settlement

agreement and release (“Settlement Agreement”) in order to resolve the litigation known as Amy

Nguyen v. Saxon Mortgage Services, Inc., et al., Case No. 3:201-cv-033-HZ in the United States

District Court for the District of Oregon. A true and correct copy of the Settlement Agreement and

Release dated October 2011 is attached hereto as Exhibit 6.

        11.     A formal repayment plan (“Formal Repayment Plan”) was drafted and executed by

Plaintiff so as to reflect the terms of the Settlement Agreement. A true and correct copy of the

Formal Repayment Plan dated September 27, 2011 is attached hereto as Exhibit 7.

        12.     On or about April 16, 2012, Ocwen Loan Servicing, LLC began servicing Plaintiff’s

Loan.    Attached hereto at Exhibit 8 is a true and correct copy of the March 27, 2012

correspondence from Saxon Mortgage Services, Inc. advising Plaintiff of the transfer of servicing

rights to Ocwen Loan Servicing, LLC.

        13.     Attached hereto as Exhibit 9 is a true and correct copy of the loan transaction history

for Plaintiff’s Loan account from March 4, 2012 to July 9, 2013 during which time Ocwen Loan

Servicing, LLC serviced Plaintiff’s Loan.
PAGE 4 – DEFENDANTS NATIONSTAR MORTGAGE LLC
AND FEDERAL HOME LOAN MORTGAGE CORPORATION’S
DECLARATION IN SUPPORT OF OPPOSITION TO PLAINTIFF’S                            KILMER VOORHEES & LAURICK,P.C.
                                                                                     A PROFESSIONAL CORPORATION
                                                                                          732 N.W. 19TH AVENUE
MOTION FOR PARTIAL SUMMARY JUDGMENT                                                  PORTLAND, OREGON 97209-1302
                                                                                   (503) 224-0055 · FAX (503) 222-5290
          Case 3:16-cv-00316-AC         Document 79        Filed 12/17/18    Page 5 of 7




        14.   Nationstar began servicing the Loan on or about May 16, 2013. Attached hereto at

Exhibit 10 is a true and correct copy of the May 1, 2013 correspondence from Ocwen Loan

Servicing, LLC advising Plaintiff of the transfer of servicing rights.

        15.   Attached hereto as Exhibit 11 is a true and correct copy of the detail transaction

history for Plaintiffs Loan account as of May 21, 2013 for the time Nationstar serviced Plaintiffs

Loan.

        16.   When Nationstar began servicing the Loan in May 15, 2013, the Loan was in default.

Attached hereto as Exhibit 12 is a true and correct copy of the August 1, 2014 correspondence from

Nationstar advising Plaintiff that she has not made a payment since December 1, 2012 and that the

overdue amount then due on the Loan was $27,447.30.

        17.    Attached hereto as Exhibit 13 is a true and correct copy of the Corporate Assignment

of Deed of Trust wherein Mortgage Electronic Registration Systems, Inc., as nominee for Taylor

Bean and Whitaker Mortgage Corp., assigns the Deed of Trust to Nationstar Mortgage LLC. The

Corporate Assignment of Deed of Trust was recorded with Washington County, Oregon at

Document No. 2013-081433 on September 9, 2013.

        18.    During the time of servicing Plaintiffs Loan, the mailing address for sending Notice

of Error/Information Requests/ Qualified Written Requests ("QWR") was P.O. Box 630348, Irving,

TX 75063. Attached hereto as Exhibit 14 is a true and correct copy of the August 19, 2014

Mortgage Loan Statement that Nationstar provided to Plaintiff. Attached hereto as Exhibit 15 is a

true and correct copy of the September 19, 2014 Mortgage Loan Statement that Nationstar provided

to Plaintiff. Attached hereto as Exhibit 16 is a true and correct copy of the January 21, 2015

Mortgage Loan Statement that Nationstar provided to Plaintiff. The applicable mailing address
PAGE 5 -DEFENDANTS NATIONSTAR MORTGAGE LLC
AND FEDERAL HOME LOAN MORTGAGE CORPORATION'S
                                                                            KILMER VOORHEES & LAURICK,P .C.
DECLARATION IN SUPPORT OF OPPOSITION TO PLAINTIFF'S                               A PROFESSIONAL CORPORATION
                                                                                      732 N.W. 19m AVENUE
MOTION FOR PARTIAL SUMMARY JUDGMENT                                              PORTLAND, OREGON 97209-1302
                                                                                (503) 224-0055 · FAX (503) 222-5290
         Case 3:16-cv-00316-AC          Document 79       Filed 12/17/18     Page 6 of 7




Nationstar provided to Plaintiff for purposes of submitting QWRs is indicated on the

aforementioned loan statements.

       19.    During the time of servicing Plaintiffs Loan, Nationstar has not received any

purported QWR from Plaintiff at the designated mailing address for sending Notice of

Error/Information Requests/ Qualified Written Requests, which were provided to Plaintiff in

mortgage loan statements such as Exhibits 14, 15, and 16 attached herewith.

       20.    During all relevant times, Cyprexx Services LLC was independently contracted by

Nationstar to perform various tasks in association with administering to various deeds of trusts and

loans serviced by Nationstar.




PAGE 6 -DEFENDANTS NATIONSTAR MORTGAGE LLC
AND FEDERAL HOME LOAN MORTGAGE CORPORATION'S
                                                                             KILMER VOORHEES & LAURICK,P. C.
DECLARATION IN SUPPORT OF OPPOSITION TO PLAINTIFF'S                                A PROFESSIONAL CORPORATION
                                                                                       732N.W.19rnAVENUE
MOTION FOR PARTIAL SUMMARY JUDGMENT                                                PORTLAND, OREGON 97209-1302
                                                                                 (SOJ) 224.ooss. FAX (503) 222-5290
              Case 3:16-cv-00316-AC                     Document 79    Filed 12/17/18       Page 7 of 7




 I declare under penalty of perjury under the laws of the United States of America and the laws of

 the State of Oregon that the foregoing is true and correct.                          Dated this / ,2_, day of

JUkm~ (month),dl21Lcyear), at                           MJh.. Ju           (city, state).




         SUBSCRIBED AND SWORN to me before this ( J1 i-},                           day of    J),: L                 , 2018



                                                            (?; ,t      .YY\ ~ -~~-
         ..,,,ti~'Jft,.,,        0. E. MAYS IL              Notary Public for: ~ E X Ii\ .5
       ~~.·j{··.'
       ... : f:i=-
        .:,:~......... <SI,;..
                  •=Notary Public, State of Texas           Residing at: Du.r\DM L6v,i:Y 1x
       \~\            ••~~;; Comm. Expires 10-12-2020                                   1
        -.,,t,iii~,,<-         Notary 10 12132783
                                                            Commission Expires: \() \'},-10'.l()




 PAGE 7 - DEFENDANTS NATIONSTAR MORTGAGE LLC
 AND FEDERAL HOME LOAN MORTGAGE CORPORATION'S
                                                                                            KILMER VOORHEES & LAURICK,P.C.
 DECLARATION IN SUPPORT OF OPPOSITION TO PLAINTIFF'S                                              A PROFESSIONAL CORPORATION
                                                                                                      732N.W.19"'AVENUE
 MOTION FOR PARTIAL SUMMARY JUDGMENT                                                             PORTLAND, OREGON 97209-1302
                                                                                                (503) 224-0055 · FAX (503) 222-5290
